Citation Nr: 1426263	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-40 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service from June 1982 to April 1988 as well as subsequent service in the Naval Reserves with periods of active duty training (ADT) and inactive duty training (IDT).  This current matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In July 2012, the Board remanded the appeal to the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claims (as reflected in a January 2013 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence. 


FINDINGS OF FACT

1.  The Veteran's in-service back and knee problems were acute and transitory, and continuing permanent disabilities were not then present.

2.  A preponderance of the evidence fails to establish that the Veteran's current low back disorder, diagnosed as degenerative disc disease, was present in service or manifest to a compensable degree within one year of discharge from active duty; and there is no competent and credible evidence relating it to an established event, injury, or disease during military service. 

3.  A preponderance of the evidence fails to establish that the Veteran's diagnosed left arthroscopy for medical meniscus tear, was present in service; and there is no competent and credible evidence relating it to an established event, injury, or disease during military service. 

4.  A preponderance of the evidence fails to establish that the Veteran's diagnosed right knee calcific tendonitis was present in service; and there is no competent and credible evidence relating it to an established event, injury, or disease in service.  

CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine, was not incurred in or aggravated by military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A chronic left knee disorder, to include medical meniscus tears, was not incurred in or aggravated during active military service.  38 U.S.C.A §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2013).

3.  A chronic right knee disorder, to include calcific tendonitis, was not incurred in or aggravated during active military service.  38 U.S.C.A §§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2009, of VA's duty to assist him in substantiating his claims and the effect of this duty upon his claims.  This letter also informed him of how disability ratings and effective dates are assigned.  Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in April 2010, nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted private treatment records and personal statements in support of his claim.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

There has been substantial compliance with the Board's July 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, as instructed by the Board, the AOJ made attempts to secured Reserve personnel records to verify the Veteran's specific dates served on ADT and IDT.  It appears that copies of all available personnel records were provided, including a History of Assignments, which distinguishes specific periods of ADT from general periods when instances of IDT were undertaken.  Outstanding VA treatment records, available through the Compensation and Pension Records Interchange (CAPRI), have been uploaded to the Veteran's Virtual (electronic) VA folder.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board recognizes that the RO obtained VA examinations in August 2012, which are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  They reflect a full review of all medical and other evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran seeks service connection for low back and bilateral knee disorders that he asserts are directly related to injuries sustained during his period of active duty service in the 1980s.  See VA Form 9, dated September 22, 2010 and September 2011 hearing transcript.  His service treatment records shows that he incurred a left knee injury in July 2002 and also reported a long history of knee problems in August 2004; both of these entries are from his period of Reserve service.  

Because the knee claims present similar issues of law and fact, the Board will address them in a common discussion.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Regarding the Veteran's service in the Reserves, service connection may be granted for any disability resulting from disease or injury incurred or aggravated in the line of duty while performing active duty or ADT.  Service connection may also be granted for any disability resulting from an injury in the line of duty while performing IDT, or for an acute myocardial infarction, cardiac arrest or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

ADT includes full-time duty performed by Reserve or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT is generally duty (other than full-time duty) performed by Reserve or National Guard members.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ADT, while weekend drills are IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Certain chronic diseases, such as arthritis (to include degenerative joint and disc disease) are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption does not apply to ADT and IDT service, only active duty.  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins supra.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (to include degenerative joint and disc disease) is a qualifying chronic disease.  The Veteran has also been diagnosed with meniscus tears of the left knee and calcific tendonitis of the right knee.  Meniscus tears and tendonitis are not chronic diseases listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.309(b) does not apply.  See Walker, supra.

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

I.  Low Back Disorder

Service treatment records from the Veteran's period of active duty in the mid 1980s are replete with complaints of low back pain that were variously attributed to low back strain/sprain, paralumbar spasm, and degenerative disc disease.  See Service Treatment Records dated in February 1986, June 1986, November 1986, January 1987, February 1987, and May 1987.  A kidney ultrasound biopsy (KUB) X-ray from October 1987 showed (apparently as an incidental finding) a scoliotic deformity of the upper lumbar spine.  The remaining records are negative for any additional follow-up evaluation or clinical findings during the Veteran's remaining months of service to suggest that these episodes constituted a chronic orthopedic disease process or that provide a basis for such a diagnosis.  The Board notes that a discharge examination is not of record for this period of active duty.  

There is also no evidence of disc disease within one year of separation from his period of active duty ending in 1988.  Likewise, there is no evidence of any other low back disorder during the post-service interim period between the Veteran's period of active duty and his service in the Reserves.  A July 2001 Reserve enlistment examination shows that, given the opportunity to identify any history or symptoms associated with his active duty back problems, the Veteran did not report any pertinent complaints.  Instead he reported that he was in "excellent health."  He specifically denied recurrent back pain or any back injury.  He was subsequently discharged from the Reserves in November 2004 by reason of misconduct.

According to a September 2007 medical report, the Veteran was treated for complaints of acute low back pain with sciatica and degenerative disc disease.  He reported that about two months prior, he developed significant back pain after catching a patient who jumped from bed.  In a later entry the Veteran reported catching a co-worker who had a grand mal seizure.  See VA Progress Notes dated September 4, 2007 and September 20, 2007.  An August 2011 Magnetic resonance imaging (MRI) of the Veteran's spine showed mild disc degeneration.  

Pursuant to Board remand, the Veteran underwent a VA examination in August 2012 to address serious inadequacies in a prior VA opinion.  See Board Remand dated July 13, 2012 p. 5.  The VA examiner reviewed the claims file in its entirety, discussed the service treatment records in great detail, and noted the Veteran's, assertions of back pain since service.  Following examination of the Veteran, the clinical impression was degenerative disc disease of the lumbar spine, which the examiner concluded was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. 

The examiner noted service treatment records showed that the Veteran was seen for back pain, strain, spasms, several times in 1986, including a notation of possible wedged deformity of T-11, but that there was no actual documentation of the actual X-rays itself.  In 1987, the Veteran was seen for back strain/pain and although there was an indication of questionable spondylosis, again there were no actual films available to confirm this and an orthopedist's note from February 1987 indicated the Veteran was fit for duty.  The examiner also noted that the last entry noting back strain was in May 1987 and that that an October 1987 KUB X-ray showed possible scoliosis.  He explained that scoliosis was a congenital condition that would not be caused or aggravated by service and would not be responsible for the Veteran's back pain.  The examiner basically concluded that an ongoing disabling back condition did not exist then.  He referred to reserve records dated in 2001, which show the Veteran denied back pain and had a normal exam as well as the lack of back complaints until 2007.  Moreover, it was not until 2011 when MRI of the lumbar spine showed his current degenerative disc disease.

In light of the above, the Board is unable to attribute the Veteran's post-service development of degenerative disc disease to his military service.  The fact that he was treated for acute back symptoms during his period of active duty is acknowledged.  However, back pain, while the type of symptom capable of lay observation, is not equivalent to a diagnosis of disc disease.  Merely establishing treatment for symptoms while in service, is not tantamount to granting service connection because there also has to be chronic (meaning permanent) residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  While some doctors who examined him during his period of active duty suspected or diagnosed degenerative disc disease, there was never any X-ray evidence to support that finding.  See 38 C.F.R. § 4.71a, DC 5003 (Osteoarthritis or degenerative joint disease must be established by X-ray findings).  A clinical diagnosis based solely on symptomatology does not meet this requirement.  
That said, the post-service clinical findings do contain diagnostic impressions, sufficient to establish current evidence of degenerative disc disease of the lumbar spine, but the record does not show that this finding, first documented in 2011, was manifested prior to that date.  Other evidence of record contains a clinical reference to disc disease in 2007, but even this date is almost 20 years after discharge from his period of active service and was not accompanied by objective clinical confirmation by X-ray evidence.  As a diagnosis of degenerative disc disease, confirmed by X-ray, was not demonstrated until well after one year following his separation from his period active duty, the Veteran may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The single competent medical opinion of record conclusively found that there was no basis for finding a relationship between the Veteran's lumbar disc disease and military service.  The 2012 VA opinion is highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's documented history of in-service back problems, the results of the personal clinical evaluation, the relevant history as contained in medical records from service onward, and discussed his symptoms in the context of that history.  Also considered were the Veteran's beliefs that his current lumbar disc disease developed as a result of injuries sustained during his military service.  The examiner had sufficient facts and data before him.  He was able to address fully the salient question as to the origin of the Veteran's current degenerative disc disease and its relationship to military service.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the VA opinion.  Also, in light of the other evidence of record, the Board finds that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  As the preponderance of the evidence is against the claim for service connection for a low back disorder, diagnosed as degenerative disc disease, the claim must be denied.

II.  Bilateral Knees

Service treatment records from the Veteran's period of active duty show numerous complaints of bilateral knee pain beginning in January 1984.  The pertinent diagnoses included bilateral chondromalacia patellofemoral pain syndrome, right torn medial meniscus, tendonitis/bursitis, and questionable arthritis.  See Service Treatment Records dated in February 1984, March 1984, May 1984, June 1984, August 1984,and  February 1985.  Apparently, the Veteran was given a profile change restricting him from prolonged walking, running, or standing and as a result could not meet his career field, so cross training was recommended.  

However, by September 1985, the Veteran felt that he no longer had a problem and wished to return to his old job.  An evaluation in February 1986 revealed no limitations to any activity.  During further evaluation in March 1986, it was noted that the Veteran's history of bilateral chondromalacia had been treated and resolved having been asymptomatic for 10 months with the exception of occasional soreness with prolonged sitting.  See Service Treatment Records dated in September 1985, February 1986, and March 1986.  The remaining records are negative for any additional follow-up evaluation or clinical findings during the Veteran's remaining two years of service to suggest that these episodes constituted a chronic orthopedic disease process or that provide a basis for such a diagnosis.  As noted previously, there is no discharge examination of record for the Veteran's period of active duty ending in April 1988.  There is also no evidence of arthritis in either knee within one year of separation from his first period of active service.  

Reserve records show that in September 1993, during a period of IDT, the Veteran was treated for tendonitis of the left calf.  At the time, he was on a map course during a National Guard Drill when he felt a pull and burning sensation in the left leg.  See DA Form 2173, Statement of Medical Examination and Duty Status dated September 19, 1993.  The accompanying medical records show he was seen by a civilian physician and was prescribed medication.  No other significant findings were reported and there was no additional follow-up evaluation or clinical findings to suggest that this episode resulted in a chronic left knee disorder or that provide a basis for such a diagnosis.  The Board finds it particularly significant that at a July 2001 Reserve enlistment examination, given the opportunity to identify any history or symptoms associated with his episode of tendonitis, the Veteran specifically denied problems with trick/locked knees.  In fact, he reported that he was in "excellent health," and his lower extremities were normal.  

Other Reserve records show that in July 2002, the Veteran sustained an acute knee injury diagnosed as left knee strain.  See Service Treatment Records dated July 17, 2002 and July 22, 2002.  The record contains sufficient supporting evidence that he was on ADT status from July 8, 2002 to July 19, 2002, and from July 22, 2002 to August 2, 2002.  See Service Personnel Record, NAVPERS 1070/605, History of Assignments.  The remaining reserve service records make no further reference to left knee complaints, findings or diagnosis.

An entry dated August 21, 2004 shows the Veteran was evaluated for pain in both hamstrings diagnosed as tendonitis of the right hamstring.  At that time the Veteran reported a long history of knee problems, including a history of a dislocated right patellar.  There were no other significant findings reported and no indication of the type of duty involved.  However service records reflect he was on IDT status from June 3, 2004 to October 19, 2004, but do not otherwise specifically reveal whether he was in IDT status on August 21, 2004.  See Service Personnel Record, NAVPERS 1070/605, History of Assignments.  In this case, the Board takes judicial notice of the fact that August 21, 2004, was a Saturday.  The Board, and its reviewing Courts, may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).  As such, the Board will resolve reasonable doubt in favor of the Veteran and assume that he sustained some type of knee-related injury while on a weekend drill during a period of IDT.  The remaining records show the Veteran was subsequently discharged from the Reserves in November 2004 by reason of misconduct.  

A February 2007 medical report provides a diagnosis of degenerative joint disease, but does not indicate what joint(s) was/were affected and whether there is radiographic evidence of degenerative joint disease in either knee.  Other records show the Veteran injured his left knee in June 2009 and was diagnosed with a symptomatic medial meniscus tear and a possible lateral meniscus tear of his left knee.  Calcific tendonitis of his right knee was diagnosed.  

At a VA examination in July 2010, the examiner found no demonstrable radiographic disabilities of the left or right knee.  However pursuant to Board remand, the Veteran underwent additional VA examination in August 2012 to address serious inadequacies in the prior opinion.  See Board Remand dated July 13, 2012 p. 6.  The VA examiner reviewed the claims file in its entirety, referring to service treatment records which show the Veteran was diagnosed with chondromalacia or patellofemoral pain syndrome (PFPS) and was seen several times for the condition.  Also, there were service notes from August 1984, which showed the Veteran was diagnosed with tendonitis or bursitis of the knee.  In 1985, the Veteran was again seen several times for PFPS of the knees.  However, September 1985 and February 1986 orthopedic notes indicate that these problems had seemingly resolved with treatment (to include modified physical profiles and physical therapy/exercises).  The examiner also noted the Veteran's assertions of knee pain since service, including his history of left knee arthroscopic surgery.  Current X-rays of both knees were negative.  Following examination of the Veteran, the examiner concluded there was insufficient clinical evidence to warrant a diagnosis or any acute or chronic disorder or residuals thereof.  

The examiner explained that chondromalacia is thinning and softening of the articular cartilage under the patella.  PFPS refers to pain and discomfort when the posterior surface of the patella comes in contact with the femur.  Tendonitis is inflammation in the tendons surrounding the knee and bursitis is inflammation of the bursa.  The examiner noted that all these conditions could resolve with treatment and that in fact most patients with PFPS, bursitis, tendonitis, or clinically significant chondromalacia experience a resolution of symptoms with conservative treatment.  This is in fact the case with the Veteran.  From February 1986, service treatment records showed no further problems with the knees while the Veteran was in service.  An enlistment history and examination (in 2001) for the reserves noted no complaints of knee problems from the Veteran and normal knee exam.  In 2002, the Veteran had a left knee strain.  Records state this occurred on a PT run, which also seemingly resolved as records do not show ongoing disability.  Moreover, in 2009, the Veteran sustained a left knee medial meniscus tear after falling off a ladder.  So, it is less likely as not that the Veteran's current complaints of bilateral knee condition are related to, aggravated by, or caused by the same as military service.  

Based on the foregoing, the Board is unable to attribute the post-service development of any right or left knee disorders to the Veteran's service.  There is no disputing the multiple in-service treatment records that indicate that he experienced chronic bilateral knee pain during service and has otherwise complained of chronic knee pain since service discharge, which he is competent to report.  But merely establishing treatment for symptoms while in service is not tantamount to granting service connection because there also has to be chronic residual disability resulting from that condition or injury.  Chelte, supra.  The Veteran's episodes of bilateral patellofemoral syndrome, questionable torn meniscus, tendonitis/bursitis, and chondromalacia during his military service were acute and transitory, and completely resolved by the time of service discharge.  Thus it is clear that a continuing permanent knee disabilities were not then present.  

At the 2012 VA examination, the examiner found insufficient clinical evidence to warrant a diagnosis or any acute or chronic disorder or residuals thereof.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  While some doctors who evaluated him prior to this examination either suspected arthritis in these joints, or concluded that he did by making such a diagnosis, VA examinations, including X-ray reports, consistently demonstrate normal radiographic images of the knees and no actual arthritic changes at any time during the appeal period.  As noted previously osteoarthritis or degenerative joint disease must be established by X-ray findings.  38 C.F.R. § 4.71a, DC 5003.  A clinical diagnosis based solely on symptomatology does not meet this requirement.  In the absence of clear diagnoses, or abnormalities which are attributable to some identifiable disease or injury during service, an award of service connection is not warranted. 

To the extent the evidence developed during the processing of these claims indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a disability other than arthritis, the Board is still unable to attribute them to his military service.  Medical records on file include diagnoses of meniscus tears of the left knee and calcific tendonitis of the right knee, but fail to show that these disorders are the same as the right and left knee problems treated in any period of active duty, ADT or IDT.  The 2012 VA examiner was unable to find a relationship between any knee disability shown on examination and military service.

The Board finds that the 2012 VA opinion is highly probative as it is based upon a complete review of the Veteran's entire claims file and supported by detailed rationale. The VA examiner considered the Veteran's documented history of in-service knee problems, the results of the personal clinical evaluation, the relevant history as contained in medical records from service onward, and discussed his symptoms in the context of that history.  Also considered were the Veteran's beliefs that his current bilateral knee disabilities are the same as the knee problems treated in service.  The examiner had sufficient facts and data before him.  He was able to address fully the salient question as to the origin of the Veteran's current knee disabilities and their relationship to military service.  Moreover, the claims folder contains no competent medical evidence refuting this opinion.  The Veteran has presented no competent medical evidence to the contrary.

After weighing all the evidence, the Board finds greater probative value in the VA opinion.  In light of the other evidence of record, the Board notes that the negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray supra.  As the preponderance of the evidence is against the claims for service connection for a right knee disorder, to include calcific tendonitis, and a left knee disorder, to include meniscal tears, they must be denied.

III.  Additional Considerations and Conclusion

In reaching these conclusions, the Board has considered continuity of symptomatology, and in so doing, has not overlooked the Veteran's contentions, his statements to healthcare providers, or his written statements regarding his various conditions.  His primary assertion is that his claimed disabilities had their onset during service.  The Board is keenly aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit has held, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So, to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Board recognizes that the Veteran is a licensed practical nurse (LPN).  Therefore, not only is he competent to report symptoms and simple diagnoses, he also has the medical expertise to provide certain medical assessments.  However, to the extent he has some medical training and knowledge, there is no adequate foundation in the current record to establish that he has special knowledge in musculoskeletal disorders to provide competent opinions as to whether his back and knee problems treated during service resulted in chronic disabilities.  See Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge).  While the Board does not doubt his qualifications as a nurse, his opinion is less persuasive than that of a medical doctor because of a lack of more specialized training these musculoskeletal disorders are medically complex matters that require particular expertise, which he simply does not possess, despite his background as a nurse.  

Thus, the Veteran's opinions, to the extent that they are to be accorded some probative value, are far outweighed by the more thoroughly explained and detailed opinion from the VA medical professional.  Jandreau, supra & Buchanan, supra.  Accordingly, the preponderance of the evidence is against these service connection claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a right knee disorder is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


